DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed on 9/5/2019 are accepted.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  
Authorization for this examiner’s amendment was given in an emailed examiner’s amendment from Jonathan Owens (Reg. No. 37,902) received on 6/8/2022.
The application has been amended as follows:
Please replace Claim 1 with the following:
(currently amended)  A blockchain media distribution platform for distributing media content from a producer to a user, the platform comprising:
at least one user server storing a plurality of user accounts of users of a media content application on a non-transitory computer-readable user server memory, the user accounts each including a user identifier;
a private user blockchain, stored on a non-transitory computer-readable user medium, that includes a separate block for each of the user accounts that includes encrypted forms of the user identifier and an account balance indicating a current value of the user account;
at least one producer server storing on a non-transitory computer-readable producer server memory a plurality of producer accounts each including a producer identifier and pre-order media content information describing pre-order media content that is not yet available on the platform, the pre-order media content information including:
one or more pre-order media content identifiers of the pre-order media content for production by the producer account; and 
parameters of pre-order media content offers associated with each of the pre-order media content;
a private producer blockchain, stored on a non-transitory computer-readable producer medium, that includes a block for each of the pre-order media content that includes an encrypted form of the pre-order media content identifier of that pre-order media content and a smart contract configured to enforce the parameters of the pre-order media content offer of that pre-order media content;
a public distribution blockchain that includes a separate block storing details of each transaction between any one of the user accounts and any one of the producer accounts; and
at least one distribution server including a distribution engine configured to:
generate a set of unique pre-order tokens for each of the pre-order media content;

receive a pre-order request for one of the pre-order media content from a user device, the pre-order request including the pre-order media content identifier of the one of the pre-order media content and the user identifier of one of the user accounts;
issue one of the set of tokens of the pre-order media content identified by the pre-order media content identifier in the pre-order request to the user account identified by the user identifier in the pre-order request;
refrain from executing the smart contract of the one of the pre-order media content while the one of the pre-order media content is not available on the platform;
request, receive and execute the smart contract of the one of the pre-order media content from the producer server in order to complete the transaction when the one of the pre-order media content is made available on the platform; and
provide the one of the user accounts access to the pre-order media content upon receipt of the one of the set of tokens.
Please replace Claim 4 with the following:
(currently amended)  The blockchain media distribution platform of Claim 3, 
wherein issuing the one of the set of tokens to the user account comprises recording the user identifier of the user account on the sidechain of the one of the pre-order media content in paired with a[[n]] token identifier of the one of the set of tokens. 
Please replace Claim 11 with the following:
(currently amended)  A blockchain distribution system of a blockchain media 
distribution platform for distributing media content from a producer to a user, the platform including at least one user server storing a plurality of user accounts of users of a transaction application on a non-transitory computer-readable user server memory, the user accounts each including a user identifier, a private user blockchain, stored on a non-transitory computer-readable user medium, that includes a separate block for each of the user accounts that includes encrypted forms of the user identifier and an account balance indicating a current value of the user account, at least one producer server storing a plurality of producer accounts each including a producer identifier and pre-order media content information describing pre-order media content that is not yet available on the platform on a non-transitory computer-readable producer server memory, the pre-order media content information including one or more pre-order media content identifiers of the pre-order media content for production by the producer account and parameters of pre-order media content offers associated with each of the pre-order media content and a private producer blockchain, stored on a non-transitory computer-readable producer medium, that includes a block for each of the pre-order media content that includes an encrypted form of the pre-order media content identifier of that pre-order media content and a smart contract configured to enforce the parameters of the pre-order media content offer of that pre-order media content, the system comprising:
a public distribution blockchain, stored on a non-transitory computer-readable blockchain medium, that includes a separate block storing details of each transaction between any one of the user accounts and any one of the producer accounts; and
at least one distribution server including a distribution engine stored on a non-transitory computer-readable user distribution server memory and configured to:
generate a set of unique pre-order tokens for each of the pre-order media content;
receive a pre-order request for one of the pre-order media content from a user device, the pre-order request including the pre-order media content identifier of the one of the pre-order media content and the user identifier of one of the user accounts;
issue one of the set of tokens of the pre-order media content identified by the pre-order media content identifier in the pre-order request to the user account identified by the user identifier in the pre-order request;
refrain from executing the smart contract of the one of the pre-order media content while the one of the pre-order media content is not available on the platform;
request, receive and execute the smart contract of the one of the pre-order media content from the producer server in order to complete the transaction when the one of the pre-order media content is made available on the platform; and
provide the one of the user accounts access to the pre-order media content upon receipt of the one of the set of tokens.
Please replace Claim 14 with the following:
(currently amended)  The blockchain distribution system of Claim 13, wherein 
issuing the one of the set of tokens to the user account comprises recording the user identifier of the user account on the sidechain of the one of the pre-order media content in paired with a[[n]] token identifier of the one of the set of tokens. 
Please replace Claim 24 with the following:
(currently amended)  The method of Claim 23, wherein issuing the one of the set 
of tokens to the user account comprises recording the user identifier of the user account on the sidechain of the one of the pre-order media content in paired with a[[n]] token identifier of the one of the set of tokens. 

Allowable Subject Matter
Claims 1-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claims Claims 1, 11, and 21, although the closest prior art of record (such as Lawbaugh et al., (US 20190370866 A1), Bathen et al., (US 20190026821 A1),  Olson (US 11049128 B1), and Yang (US 20210049608 A1)) teaches A blockchain media distribution platform for distributing media content from a producer to a user, the platform comprising: at least one user server storing a plurality of user accounts of users of a media content application on a non-transitory computer-readable user server memory, the user accounts each including a user identifier; a private user blockchain, stored on a non-transitory computer-readable user medium, that includes a separate block for each of the user accounts that includes encrypted forms of the user identifier and an account balance indicating a current value of the user account.
However, none of the prior art, alone or in combination teaches at least one producer server storing on a non-transitory computer-readable producer server memory a plurality of producer accounts each including a producer identifier and pre-order media content information describing pre-order media content that is not yet available on the platform, the pre-order media content information including: one or more pre-order media content identifiers of the pre-order media content for production by the producer account; and parameters of pre-order media content offers associated with each of the pre-order media content; a private producer blockchain, stored on a non-transitory computer-readable producer medium, that includes a block for each of the pre-order media content that includes an encrypted form of the pre-order media content identifier of that pre-order media content and a smart contract configured to enforce the parameters of the pre-order media content offer of that pre-order media content; a public distribution blockchain that includes a separate block storing details of each transaction between any one of the user accounts and any one of the producer accounts; and at least one distribution server including a distribution engine configured to: generate a set of unique pre-order tokens for each of the pre-order media content; receive a pre-order request for one of the pre-order media content from a user device, the pre-order request including the pre-order media content identifier of the one of the pre-order media content and the user identifier of one of the user accounts; issue one of the set of tokens of the pre-order media content identified by the pre-order media content identifier in the pre-order request to the user account identified by the user identifier in the pre-order request; refrain from executing the smart contract of the one of the pre-order media content while the one of the pre-order media content is not available on the platform; request, receive and execute the smart contract of the one of the pre-order media content from the producer server in order to complete the  transaction when the one of the pre-order media content is made available on the platform; and provide the one of the user accounts access to the pre-order media content upon receipt of the one of the set of tokens in view of other limitations of the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J STEINLE whose telephone number is (571)272-9923. The examiner can normally be reached M-F 10am-6pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW J STEINLE/Primary Examiner, Art Unit 2497